The plaintiff is a former participant in the Witness Protection Program ("Program”) under the Organized Crime Control Act of 1970, Pub. L. No. 91-452, title V, §§501-504, 84 Stat. 933 (1970). In his pro se petition, he seeks $2 million in damages as a result of the government’s alleged failure to provide certain promised benefits including: (1) financial assistance, (2) relocation to an area of plaintiffs choice, (3) suitable employment or assistance in a business of plaintiffs choice, (4) new identification and supporting documents, and (5) a promise that plaintiffs new identification be kept confidential. He premises his suit on four separate grounds: (1) discrimination, (2) breach of promise, (3) violation of his civil and constitutional rights, and (4) mental anguish. The government has moved to dismiss the petition on the ground that we lack subject matter over the claim. We agree and grant the motion.
On three prior occasions, we have held that payments under the Program are within the discretion of the officials charged with the supervision of the program, that a participant has no right to receive any payments, and that a participant cannot ground a suit on the claim that government officials breached their promise to make such payments. Propst v. United States. 226 Ct.Cl. 535 (1980); Festa v. United States, 225 Ct.Cl. 661 (1980); Doe v. United States, 224 Ct.Cl. 632 (1980). Consequently, plaintiffs contention that the government did not carry out its promises to him does not state a claim within our jurisdiction.
Plaintiffs other causes of action must also fail. We do not have jurisdiction over discrimination claims, Allison v. United States, 211 Ct. Cl. 332 (1976), claims based upon the Due Process and Equal Protection guarantees of the Fifth Amendment, Carruth v. United States, 224 Ct. Cl. 422, 445, 627 F.2d 1068, 1081 (1980), or tort claims such as mental anguish. Algonac Manufacturing Co. v. United States, 192 Ct. Cl. 649, 663, 428 F.2d 1241, 1249 (1970).
Defendant’s motion to dismiss is granted and the petition is dimissed.